[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________
                                                                         FILED
                                                                  .U .S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                 No. 05-15931
                                                                    DECEMBER 19, 2006
                             Non-Argument Calendar
                                                                     THOMAS K. KAHN
                           ________________________                      CLERK

                     D. C. Docket No. 04-00036-CR-AAA-2

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

EDWARD BESS, SR.,
a.k.a. William Edward Bess,

                                                          Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                        _________________________
                              (December 19, 2006)

Before TJOFLAT, HULL and COX, Circuit Judges.

PER CURIAM:

      John Ossick, Jr., appointed counsel for Edward Bess in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and filed

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Our
independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Bess’s conviction and sentence is AFFIRMED.